      Case 2:19-cv-01959-WBS-DB Document 8 Filed 12/27/19 Page 1 of 2


 1 Elliot Gale (Bar #263326)
   egale@gajplaw.com
 2 Joe Angelo (Bar #268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, CA 95747
   916-290-7778 ph
 5 916-721-2767 fax
   Attorneys for Plaintiff
 6 Charmaine Burnett

 7

 8                                  UNITED STATES DISTRICT COURT
 9                EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11 CHARMAINE BURNETT                                     Case No.: 2:19-cv-01959-WBS-DB
12                   Plaintiff,
                                                         PLAINTIFF’S NOTICE OF VOLUNTARY
13          vs.                                          DISMISSAL OF DEFENDANT
                                                         SYNCHRONY BANK PURSUANT TO
14 SYNCHRONY BANK                                        FEDERAL RULE OF CIVIL
                                                         PROCEDURE 41(A)(1)
15                   Defendant
16

17

18 PLEASE TAKE NOTICE that Plaintiff Charmaine Burnett, pursuant to Federal Rule of Civil

19 Procedure 41(a)(1), hereby voluntarily dismisses Synchrony Bank as to all claims in this action,

20 with prejudice.

21          Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
22          41(a) Voluntary Dismissal
23          (1) By the Plaintiff
24                   (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any
25                       applicable federal statute, the plaintiff may dismiss an action without a court
26                       order by filing:
27                           (1) a notice of dismissal before the opposing party serves either an answer
28

                                                        1
                        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
      Case 2:19-cv-01959-WBS-DB Document 8 Filed 12/27/19 Page 2 of 2


 1                           or a motion for summary judgment.

 2         Defendant Synchrony Bank has neither answered Plaintiff’s Complaint, nor filed a motion

 3 for summary judgment. Accordingly, the matter may be dismissed against it for all purposes and

 4 without an Order of the Court.

 5

 6 Dated: December 27, 2019                    Gale, Angelo, Johnson, & Pruett, P.C.

 7
                                            By:          /s/ Joe Angelo
 8                                                      Joe Angelo
                                            Attorneys for Plaintiff
 9
                                            Charmaine Burnett
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
